Title: To Thomas Jefferson from Gabriel Duvall, 17 August 1804
From: Duvall, Gabriel
To: Jefferson, Thomas


               
                  Dear Sir,
                  Washington, August 17. 1804.
               
               This morning I received a letter from Isaac Neufville of Charleston, informing me of the death of his Father on the 29th ulto.—He was Commissioner of Loans for the State of South Carolina.
               I have written to the Secretary of the Treasury to inform him of the event.
               With great respect & esteem, I am, dear sir, your obedt. servant
               
                  
                     G. Duvall.
                  
               
            